DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
	Claims 1-20 are pending in this Office Action.
	Claims 1, 11, and 16-20 are amended.
Response to Arguments – Prior Art Rejections
Applicant’s arguments with respect to claims 1, 11, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Regarding claims 1, 11, and 16, the feature associated with the cue frame being “separate from frames of the media content” is still taught by Candelore because the claims do not specify that the cue frames do not include any of the media content.  Candelore discloses the use of I-frames that are separate from the B and P frames of the content, and thus, separate from frames of the media content.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, and 8-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Candelore et al. (US 2011/0219401), in view of Chang et al. (US 2003/0110516), and in further view of Vosseller (US 7,849,487).
	Regarding claim 1, Candelore discloses a method (Paragraph 2 illustrates a method for controlling the playback of viewer selected advertisements in response to altering the playback of an advertisement within broadcast digital content) comprising:
	identifying, by a processing system including a processor of a media processing devcie, a cue frame location within media content, the media content displayed with a first display rate; detecting, by the processing system, a cue frame occurring at the cue frame location and separate from frames of the media content (Paragraph 39 illustrates that the system may identify and detect tags within the digital content in order to identify what alternative/advertisement content are to be retrieved; figure 3A and paragraphs 42 and 43 illustrate the use of an Adaption field 310 within an I-frame 300 that features control information 315 to indicate whether an advertisement playback feature is enabled, the genre of the advertisement, whether the broadcast advertisement can be stored, or the allocated playback period for the advertisement);
	obtaining, by the processing system, the alternative media content from the cue frame (Paragraphs 43-46 and 75-77 illustrate that the system may obtain the substitute advertisement 
	providing, by the processing system based on the encoded message, the alternative media content for display with a second display rate (Paragraphs 43-46 and 75-77 illustrate that the substitute advertisement may be provided with the alternative playback rate, such as fast forwarding).
	Candelore fails to disclose wherein the cue frame comprises alternative media content and an encoded message; and the second display rate selected according to user input at the media processing device subject to a predetermined display rate limit, wherein the display rate limit is determined in accordance with a type of the alternative media content.
	Chang discloses wherein the cue frame comprises alternative media content and an encoded message (Paragraphs 23, 24, and 30-32 illustrate embedding a digital watermark in the TV signal in an imperceptible manner, wherein the watermark may be used to represent the data as well such as related Web site hyperlinks, UPC codes, advertising data, etc.).
	It would have been obvious at the time of the invention to modify Candelore to include wherein the cue frame comprises alternative media content and an encoded message as disclosed in Change because it would have been common in order to convey information, such as a pointer to the associated substitute/alternative content that is to be displayed.
	Candelore as modified by Chang fails to disclose the second display rate selected according to user input at the media processing device subject to a predetermined display rate limit, wherein the display rate limit is determined in accordance with a type of the alternative media content.
	Vosseller discloses the second display rate selected according to user input at the media processing device subject to a predetermined display rate limit, wherein the display rate limit is 
	It would have been obvious at the time of the invention to modify Candelore in view of Chang to include the second display rate selected according to user input at the media processing device subject to a predetermined display rate limit, wherein the display rate limit is determined in accordance with a type of the alternative media content as disclosed in Vosseller because it would have provide the user with the opportunity to view an advertisement of interest in its entirety.
	Regarding claim 2, Candelore as modified by Chang and Vosseller discloses wherein the media content and the alternative media content are displayed at a display device (Candelore: Paragraph 29 illustrates displaying the content to the user), and wherein the alternative media content is displayed according to a selection of the second display rate, the second display rate differing from the first display rate (Candelore: Paragraphs 43-46 and 75-77 illustrate that the system may obtain the substitute advertisement based on the Adaption field 310 and in response to an alteration of the playback of the advertisement, such as fast forwarding).
	Regarding claims 3 and 12, Candelore as modified by Chang and Vosseller discloses wherein the alternative media content is obtained in accordance with a comparison of the second display rate with a threshold value (Candelore: Paragraphs 43-46 and 75-77 illustrate that the system may obtain the substitute advertisement based on the Adaption field 310 and in response 
	Regarding claim 4, Candelore as modified by Chang and Vosseller discloses wherein the alternative media content is imperceptible at the display device during presentation at the first display rate (Chang: Paragraphs 23, 24, and 30-32 illustrate embedding a digital watermark in the TV signal in an imperceptible manner, wherein the watermark may be used to represent the data as well such as related Web site hyperlinks, UPC codes, advertising data, etc.).
	Regarding claims 6, 14, and 19, Candelore as modified by Chang and Vosseller discloses wherein the cue frame comprises a single cue frame bordered by neighboring, non-cue frames, and wherein the detecting of the cue frame is based on a difference between an image of the alternative media content of the cue frame and image data of the neighboring, non-cue frames (Candelore: Figure 3A and paragraphs 42 and 43 illustrate the use of the I-frame 300 located between other frames such as B-frames and P-frames, wherein the I-frame is processed for information that the neighboring P-frame and B-frame are required).
	Regarding claims 8 and 15, Candelore as modified by Chang and Vosseller discloses wherein the cue frame comprises a video cue frame including an image portion comprising the alternative media content (Chang: Paragraphs 23, 24, and 30-32 illustrate embedding a digital watermark in the TV signal in an imperceptible manner, wherein the watermark may be used to represent the data as well such as related Web site hyperlinks, UPC codes, advertising data, etc.).
	Regarding claim 9, Candelore as modified by Chang and Vosseller discloses the method further comprising generating, by the processing system, a still image comprising the alternative media content (Candelore: Paragraph 46 illustrates substituting a static image for the advertisement), and wherein the encoded message comprises one of a bar code or a quick response Chang: Paragraphs 30-32 illustrate that the watermark may be used to represent the data as well such as related Web site hyperlinks, UPC codes, advertising data, etc.).
	Regarding claim 10, Candelore as modified by Chang and Vosseller discloses wherein the media content comprises moving images (Candelore: Paragraph 29 illustrates displaying the content to the user), and wherein the one of the bar code or the QR code identifies the cue frame as a placard for display as the still image (Chang: Paragraphs 23, 24, and 30-32 illustrate embedding a digital watermark in the TV signal in an imperceptible manner, wherein the watermark may be used to represent the data as well such as related Web site hyperlinks, UPC codes, advertising data, etc.).
	Regarding claim 11, Candelore discloses an apparatus (Paragraph 2 illustrates a method for controlling the playback of viewer selected advertisements in response to altering the playback of an advertisement within broadcast digital content) comprising:
	a processing system including a processor of a media processing device (Figure 2 and paragraph 36 illustrate a data processing unit 220); and
	a memory that stores executable instructions that (Paragraph 27 illustrates storing the instructions on a memory device), when executed by the processing system, facilitate performance of operations comprising:
	identifying a cue frame location within media content, the media content displayed with a first display rate; detecting a cue frame occurring at the cue frame location and separate from frames of the media content (Paragraph 39 illustrates that the system may identify and detect tags within the digital content in order to identify what alternative/advertisement content are to be retrieved; figure 3A and paragraphs 42 and 43 illustrate the use of an Adaption field 310 within an I-frame 300 that features control information 315 to indicate whether an advertisement playback 
	obtaining the alternative media content from the cue frame (Paragraphs 43-46 and 75-77 illustrate that the system may obtain the substitute advertisement based on the Adaption field 310 and in response to an alteration of the playback of the advertisement, such as fast forwarding); and
	providing, based on the encoded message, the alternative media content for display with a second display rate, the second display rate differing from the first display rate (Paragraphs 43-46 and 75-77 illustrate that the substitute advertisement may be provided with the alternative playback rate, such as fast forwarding).
	Candelore fails to disclose wherein the cue frame comprises alternative media content and an encoded message; and the second display rate selected according to user input at the media processing device subject to a predetermined display rate limit, wherein the display rate limit is determined in accordance with a type of the alternative media content.
	Chang discloses wherein the cue frame comprises alternative media content and an encoded message (Paragraphs 23, 24, and 30-32 illustrate embedding a digital watermark in the TV signal in an imperceptible manner, wherein the watermark may be used to represent the data as well such as related Web site hyperlinks, UPC codes, advertising data, etc.).
	It would have been obvious at the time of the invention to modify Candelore to include wherein the cue frame comprises alternative media content and an encoded message as disclosed 
	Candelore as modified by Chang fails to disclose the second display rate selected according to user input at the media processing device subject to a predetermined display rate limit, wherein the display rate limit is determined in accordance with a type of the alternative media content.
	Vosseller discloses the second display rate selected according to user input at the media processing device subject to a predetermined display rate limit, wherein the display rate limit is determined in accordance with a type of the alternative media content (Column 6, lines 9-31, illustrate that the user may provide user input stopping the fast advance while the system is displaying the advertising image, and in response to the user input stopping the fast advance, the system may jump back to the beginning of the commercial and display the commercial at normal speed, and thus, the content is displayed at a predetermined rate based on the received user input and that the type of alternate content is a commercial video content).
	It would have been obvious at the time of the invention to modify Candelore in view of Chang to include the second display rate selected according to user input at the media processing device subject to a predetermined display rate limit, wherein the display rate limit is determined in accordance with a type of the alternative media content as disclosed in Vosseller because it would have provide the user with the opportunity to view an advertisement of interest in its entirety.
	Regarding claims 13 and 18, Candelore as modified by Chang and Vosseller discloses wherein the media content and the alternative media content are displayed at a display device (Candelore: Paragraph 29 illustrates displaying the content to the user), and wherein the alternative media content is imperceptible at the display device during presentation at the first Chang: Paragraphs 23, 24, and 30-32 illustrate embedding a digital watermark in the TV signal in an imperceptible manner, wherein the watermark may be used to represent the data as well such as related Web site hyperlinks, UPC codes, advertising data, etc.).
	Regarding claim 16, Candelore discloses a non-transitory machine-readable medium comprising executable instructions that, when executed by a processing system including a processor of a media processing device, facilitate performance of operations (Paragraph 2 illustrates a method for controlling the playback of viewer selected advertisements in response to altering the playback of an advertisement within broadcast digital content; figure 2 and paragraph 36 illustrate a data processing unit 220; paragraph 27 illustrates storing the instructions on a memory device) comprising:
	identifying a cue frame location within media content, the media content displayed with a first display rate; detecting a cue frame occurring at the cue frame location and separate from frames of the media content (Paragraph 39 illustrates that the system may identify and detect tags within the digital content in order to identify what alternative/advertisement content are to be retrieved; figure 3A and paragraphs 42 and 43 illustrate the use of an Adaption field 310 within an I-frame 300 that features control information 315 to indicate whether an advertisement playback feature is enabled, the genre of the advertisement, whether the broadcast advertisement can be stored, or the allocated playback period for the advertisement);
	obtaining the alternative media content from the cue frame (Paragraphs 43-46 and 75-77 illustrate that the system may obtain the substitute advertisement based on the Adaption field 310 and in response to an alteration of the playback of the advertisement, such as fast forwarding); and
	providing, based on the encoded message, the alternative media content for display with a second display rate, the second display rate differing from the first display rate (Paragraphs 43-46 
	Candelore fails to disclose wherein the cue frame comprises alternative media content and an encoded message; and the second display rate selected according to user input at the media processing device subject to a predetermined display rate limit, wherein the display rate limit is determined in accordance with a type of the alternative media content.
	Chang discloses wherein the cue frame comprises alternative media content and an encoded message (Paragraphs 23, 24, and 30-32 illustrate embedding a digital watermark in the TV signal in an imperceptible manner, wherein the watermark may be used to represent the data as well such as related Web site hyperlinks, UPC codes, advertising data, etc.).
	It would have been obvious at the time of the invention to modify Candelore to include wherein the cue frame comprises alternative media content and an encoded message as disclosed in Change because it would have been common in order to convey information, such as a pointer to the associated substitute/alternative content that is to be displayed.
	Candelore as modified by Chang fails to disclose the second display rate selected according to user input at the media processing device subject to a predetermined display rate limit, wherein the display rate limit is determined in accordance with a type of the alternative media content.
	Vosseller discloses the second display rate selected according to user input at the media processing device subject to a predetermined display rate limit, wherein the display rate limit is determined in accordance with a type of the alternative media content (Column 6, lines 9-31, illustrate that the user may provide user input stopping the fast advance while the system is displaying the advertising image, and in response to the user input stopping the fast advance, the system may jump back to the beginning of the commercial and display the commercial at normal 
	It would have been obvious at the time of the invention to modify Candelore in view of Chang to include the second display rate selected according to user input at the media processing device subject to a predetermined display rate limit, wherein the display rate limit is determined in accordance with a type of the alternative media content as disclosed in Vosseller because it would have provide the user with the opportunity to view an advertisement of interest in its entirety.
	Regarding claim 17, Candelore as modified by Chang and Vosseller discloses wherein the alternative media content is displayed according to a selection of the second display rate (Candelore: Paragraphs 43-46 and 75-77 illustrate that the system may obtain the substitute advertisement based on the Adaption field 310 and in response to an alteration of the playback of the advertisement, such as fast forwarding), and wherein the alternative media content is obtained in accordance with a comparison of the second display rate with a threshold value (Candelore: Paragraphs 43-46 and 75-77 illustrate that the system may obtain the substitute advertisement based on the Adaption field 310 and in response to an alteration of the playback of the advertisement, such as fast forwarding, and thus compared with the threshold value of the first display rate).
	Regarding claim 20, Candelore as modified by Chang and Vosseller discloses wherein the operations further comprise generating a still image comprising the alternative media content (Candelore: Paragraph 46 illustrates substituting a static image for the advertisement), wherein the encoded message comprises one of a bar code or a quick response (QR) code, and wherein the one of the bar code or the QR code identifies the cue frame as a placard for display as the still Chang: Paragraphs 23, 24, and 30-32 illustrate embedding a digital watermark in the TV signal in an imperceptible manner, wherein the watermark may be used to represent the data as well such as related Web site hyperlinks, UPC codes, advertising data, etc.).
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Candelore et al. (US 2011/0219401), in view of Chang et al. (US 2003/0110516), in further view of Vosseller (US 7,849,487), and in further view of Limp et al. (US 2013/0347018).
	Regarding claim 5, Candelore as modified by Chang and Vosseller fails to disclose wherein the media content is displayed at a first display device and the alternative media content is displayed at a second display device different from the first display device.
	Limp discloses wherein the media content is displayed at a first display device and the alternative media content is displayed at a second display device different from the first display device (Paragraphs 13 and 30 illustrate displaying the main content on a first device and displaying the supplemental content on a second device).
	It would have been obvious at the time of the invention to modify Candelore in view of Chang and Vosseller to include wherein the media content is displayed at a first display device and the alternative media content is displayed at a second display device different from the first display device as disclosed in Limp because it would have been a common feature to display alternative content on a second device such that the user may follow the alternative content as it relates to the main content on a first device.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Candelore et al. (US 2011/0219401), in view of Chang et al. (US 2003/0110516), in further view of Vosseller (US 7,849,487), and in further view of Dalrymple et al. (US 2017/0041649).
Regarding claim 7, Candelore as modified by Chang and Vosseller fails to disclose wherein the cue frame comprises a signal identifying a location within a video frame sequence.
	Dalrymple discloses wherein the cue frame comprises a signal identifying a location within a video frame sequence (Paragraphs 29 and 45 illustrate the use of identifiers/tags identifying time slots of the media content for which to include the supplemental/alternative content).
	It would have been obvious at the time of the invention to modify Candelore in view of Chang and Vosseller to include wherein the cue frame comprises a signal identifying a location within a video frame sequence as disclosed in Dalrymple because it would have been necessary to use some type of location identifier such as a tag or metadata in order to properly synchronize the alternative content with the main content.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955. The examiner can normally be reached Monday through Friday 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER GEE/
Primary Examiner, Art Unit 2425